Citation Nr: 0601882	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  98-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Service connection for urinary tract infection and kidney 
disorder with back pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1975 to March 1978.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
1996 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.    

This matter was remanded for further development in October 
2001, and was referred to a VA medical expert for further 
development in July 2005.  


FINDING OF FACT

The veteran's urinary tract-kidney disorder is not related to 
service.  


CONCLUSION OF LAW

A urinary tract infection-kidney disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for his urinary 
tract-kidney disorder.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in November 1996, a Statement of the Case (SOC) issued in 
November 1997, Supplemental Statements of the Case (SSOC) 
issued in December 2000, June 2004, and January 2005, and a 
letter by the RO dated in August 2004.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. § 
5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the RO's 
August 2004 letter provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that in the August 2004 letter the RO 
characterized the veteran's claim as a claim to reopen a 
previously denied service connection claim.  As the veteran's 
claim has been in appellate status since November 1996, new 
and material evidence is not needed here.  Nevertheless, this 
mischaracterization is harmless error.  The letter, along 
with the rating decision, SOC, and SSOCs, fully notified the 
veteran of the evidence needed to support his claim.   

The Board also notes that the veteran was not notified of the 
VCAA prior to the initial adjudication of his claim by the 
RO, as required by the recent Court decision in Pelegrini, 
supra.  However, the Board finds that any defect with respect 
to the VCAA notice requirement in this case is harmless 
error, as the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the RO's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded VA 
examination, and a medical expert opinion.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection

The veteran filed a service connection claim for kidney 
problems and urinary tract infections in February 1995.  The 
veteran claims that he currently experiences blood in his 
urine, pain in his side and lower back, infection, swelling 
and pain in his penis, and the inability to engage in sexual 
relations.  He claims that these disorders relate to a 
chlamydia disorder he contracted while in service.  For the 
reasons set forth below, the Board disagrees with this claim 
and finds the RO's denial of the veteran's claim the proper 
course of action.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Generally, to establish service connection for a disability, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The evidence of record indicates that the veteran has current 
urinary tract and kidney disorders.  VA treatment records 
dated in March to June 2001 show the veteran's reports of 
burning on urination and hematuria, and of pain in his flank 
when experiencing these symptoms.  The record contains a 
private emergency room record indicating that in October 2001 
the veteran complained of bilateral flank pain, and bleeding 
from his penis.  A private medical record dated in October 
2001 noted "visible hematuria, dysuria[.]"  Although the 
veteran was unable to attend his scheduled VA compensation 
examinations due to incarceration, the RO obtained records 
showing treatment the veteran received while incarcerated.  A 
treatment note dated in December 2001 shows complaints of 
right flank pain, pain on urination, and dysuria.  A 
treatment note dated in January 2002 shows that the veteran 
was "again bleeding from penis."  The Board thus finds that 
sufficient evidence of record indicates that the veteran has 
current urinary-related disorders.  As such, the first 
element of Pond is satisfied here.  Pond, 12 Vet. App. at 
346.

The Board finds the second element of Pond likewise satisfied 
by the record.  Pond, 12 Vet. App. at 346.  The record shows 
an in-service incurrence of an injury or disease related to 
the veteran's urinary tract.  Service medical records show 
that in February 1976 the veteran was treated for dysuria 
while in service.    

The Board finds the third element of Pond unsatisfied by the 
record, however.  Pond, 12 Vet. App. at 346.  There is no 
medical evidence of record of a nexus between the current 
disability and the in-service urinary disorder.  In fact, the 
medical evidence states the opposite.  

As the veteran could not attend his scheduled VA compensation 
examinations, the Board arranged for a medical expert opinion 
from a VA urologist, requesting that, after review of the 
record, the specialist comment on whether evidence of record 
indicates a link between service and current disorders.  
After review of the record, the specialist stated that it is 
unlikely that the veteran's in-service "solitary episode of 
what was probably nonspecific urethritis would be associated 
with urologic sequelae."  

Other objective medical evidence supports the conclusion that 
the veteran's in-service disorder was transitory and 
unrelated to later developments.  See 38 C.F.R. § 3.303 (b).  
Reports of medical examination and history dated in November 
1976 (8 months following the in-service urinary disorder) are 
negative for any genitourinary disorders.  Records show that 
the veteran was treated with tetracycline for 14 days 
following his in-service urinary disorder, and that a 
urinalysis in February 1978 was clear.  Separation reports of 
medical examination and history dated in February 1978 (2 
years following the in-service urinary disorder) are negative 
for genitourinary disorders.  

Private medical evidence also supports the VA examiner's 
opinion.  Records dated in October 2001 show the veteran 
reporting that he had his current disorders for 7-8 years.  
In another private record, it is shown that he indicated his 
problems began 7-10 years earlier.  In a December 2001 note, 
it is shown that he indicated that he carried the chlamydia 
virus for over 10 years.    

The evidence since the veteran's February 1976 in-service 
treatment is significant insofar as it indicates an onset of 
symptoms over 13 years following service.  Given this, and 
the medical expert's opinion, the Board finds the record 
lacking in evidence showing a nexus between current disorders 
and service.  The third element of Pond is therefore 
unsatisfied here.  Pond, 12 Vet. App. at 346.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).









ORDER

Service connection for urinary tract infection and kidney 
disorder with back pain is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


